ARDENT MINES LIMITED
 
CONVERTIBLE PROMISSORY NOTE
 
THIS PROMISSORY NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PROVIDED HEREIN.  ANY ATTEMPTED TRANSFER OF THIS
PROMISSORY NOTE IN VIOLATION OF SUCH TERMS SHALL BE NULL AND VOID AND OF NO
EFFECT.  THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND NO OFFER,
TRANSFER OR ASSIGNMENT OF THIS PROMISSORY NOTE MAY BE MADE IN THE ABSENCE OF
SUCH REGISTRATIONS OR AVAILABLE EXEMPTIONS THERETO.
 
US$ 1,000,000.00
Dated: October 18, 2010

 
FOR VALUE RECEIVED, Ardent Mines Limited, a Nevada corporation (the “Borrower”),
hereby promises to pay to the order of CRG Finance AG (“Lender”), at such time,
place and in such manner as Lender may specify in writing, the principal amount
of One Million U.S. Dollars  (USD1,000,000.00) (the “Principal”) pursuant to the
terms and conditions specified herein (this “Note”).  The Borrower shall pay
interest on the outstanding principal of this Note at the annual rate of 7.5%
per annum, calculated based on a year of 365 days and actual days elapsed (the
“Interest”).


1.  
The Borrower hereby promises to pay to the order of the Lender the Principal and
all Interest due thereon after the first anniversary of the date of this Note
upon delivery to the Borrower of written demand by the Lender for repayment of
this Note within not less than thirty (30) calendar days (the “Due Date”), at
such place and in such manner as Lender may specify in writing.  In lieu of
payment in cash, the Lender may request the Borrower to repay any or all of the
Principal and Interest in the form of restricted common stock of the Borrower at
a price per share equal to eighty percent (80%) of the average closing price of
the Borrower’s common stock as quoted on the principal quotation system or stock
exchange on which such securities are traded over the thirty (30) days
immediately preceding the closing of the acquisition of Rio São Pedro Mineração
LTDA (“RSPM”)by the Borrower or such other third-party assets or shares of a
strategic acquisition company which may be acquired earlier than such RSPM
closing.  The Borrower shall promptly deliver such restricted common stock in
accordance with the request of Lender.  Upon delivery of such shares of common
stock this Note shall be deemed to be repaid and satisfied in full.

 
2.  
Any and all fees, costs, expenses and disbursements charged by financial
institutions with respect to wire transfer or other transmittal charges incurred
in connection with delivery of the Principal from the Lender to the Borrower
shall be deemed to have been received by the Borrower from the Lender and all
such amounts shall be included in the calculation of Principal hereunder.

 
3.  
This Note shall not be transferable by Borrower and the Borrower may not assign,
transfer or sell all or a portion of its rights and interests to and under this
Note to any persons and any such purported transfer shall be void ab
initio.  The Lender may transfer and assign this Note at its sole discretion
subject to applicable laws, rules and regulations pertaining to such transfers
as to which a legal opinion of counsel to Lender shall be required to be
delivered to Borrower, in form and substance acceptable to Borrower.

 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
Ardent Mines Limited
Promissory Note

 
4.  
The failure at any time of the Lender to exercise any of its options or any
other rights hereunder shall not constitute a waiver thereof, nor shall it be a
bar to the exercise of any of its options or rights at a later date.  All rights
and remedies of the Lender shall be cumulative and may be pursued singly,
successively or together, at the option of the Lender.  The acceptance by the
Lender of any partial payment shall not constitute a waiver of any default or of
any of the Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by the Lender unless the same shall be in writing, duly signed on behalf of
the Lender; and each such waiver shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of the Lender in any
other respect at any other time.



5.  
Any term or condition of this Note may be waived at any time by the party that
is entitled to the benefit thereof, but no such waiver shall be effective unless
set forth in a written instrument duly executed by or on behalf of the party
waiving such term or condition.



6.  
The Borrower represents and warrants that this Note is the valid and binding
obligation of the Borrower, fully enforceable in accordance with its terms.  The
execution and delivery by the Borrower of this Note, the performance by the
Borrower of its obligations hereunder and the consummation of the transactions
contemplated hereby and thereby does not and will not: (a) conflict with or
result in a violation or breach of any of the terms, conditions or provisions of
the Borrower’s charter instruments; (b) conflict with or result in a violation
or breach of any term or provision of any law or order applicable to the
Borrower or any of its assets and properties; or (c) (i) conflict with or result
in a violation or breach of, or (ii) result in or give to any person any rights
or create any additional or increased liability of the Borrower under or create
or impose any lien upon, the Borrower or any of its assets and properties under,
any contract or permit to which the Borrower is a party or by which its assets
and properties are bound.



7.  
If any provision of this Note is held to be illegal, invalid or unenforceable
under any present or future Law, and if the rights or obligations of any party
hereto under this Note will not be materially and adversely affected thereby,
(i) such provision will be fully severable; (ii) this Note will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof; (iii) the remaining provisions of this Note will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance here from; and (iv) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Note a legal, valid and enforceable provision as similar in
terms to such illegal, invalid or unenforceable provision as may be possible.



8.  
Any notice, authorization, request or demand required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given two
days after it is sent by an internationally recognized delivery service to the
address of record of the Lender or the Borrower, respectively.  Any party may
change its address for such communications by giving notice thereof to the other
parties in conformity with this Section.

 
 
Page 2 of 5

--------------------------------------------------------------------------------

 
Ardent Mines Limited
Promissory Note

 
9.  
This Note shall be governed by and construed under the laws of the State of
incorporation of the Borrower as applied to agreements entered into and to be
performed entirely within such State.  Each party hereby irrevocably consents to
the jurisdiction of the courts of any competent jurisdiction over one or more of
the parties.  In any such litigation the Borrower waives personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail directed to the registered corporate office
of Borrower in the State of its incorporation. The Borrower hereby expressly
waives trial by jury in any litigation in any court with respect to, in
connection with, or arising out of this Note or the validity, protection,
interpretation, collection or enforcement hereof and the Borrower hereby waives
the right to interpose any setoff or non-compulsory counterclaim or cross-claim
in connection with any such litigation, irrespective of the nature of such
setoff, counterclaim or cross-claim.



10.  
A default shall exist on this Note if any of the following occurs and is
continuing:  (i) Failure to pay Principal and any accrued Interest on the Note
on or before the Due Date; (ii) Failure by the Borrower to perform or observe
any other covenant or agreement of the Borrower contained in this Note; (iii) A
custodian, receiver, liquidator or trustee of the Borrower, or any other person
acting under actual or purported force of law takes ownership, possession or
title to Borrower property; (iv) any of the property of the Borrower is
sequestered by court order; (v) a petition or other proceeding, voluntary or
otherwise is filed by or against the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of indebtedness,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or (vi) the Borrower makes an assignment for the benefit of its
creditors, or generally fails to pay its obligations as they become due, or
consents to the appointment of or taking possession by a custodian, receiver,
liquidator or trustee of the Borrower or all or any part of its property.  Upon
any such default, the Borrower shall immediately notify the Lender, and upon
notice to the Borrower, the Lender may declare the Principal of the Note, plus
accrued Interest, to be immediately due and payable, upon which such Principal
and accrued Interest shall become due and payable immediately.  Interest upon
default shall thereafter accrue at the rate of 15% per annum, calculated based
on a year of 365 days and actual days elapsed from the date of such default.

 
11.  
The Borrower, any endorser, or guarantor hereof or in the future (individually
an “Obligor” and collectively “Obligors”) and each of them jointly and
severally:  (a) waive presentment, demand, protest, notice of demand, notice of
intent to accelerate, notice of acceleration of maturity, notice of protest,
notice of nonpayment, notice of dishonor, and any other notice required to be
given under the law to any Obligor in connection with the delivery, acceptance,
performance, default or enforcement of this Note, any endorsement or guaranty of
this Note, any pledge, security, guaranty or other documents executed in
connection with this Note; (b) consent to all delays, extensions, renewals or
other modifications of this Note, or waivers of any term hereof or thereof, or
release or discharge by the Lender of any of Obligors, or release, substitution
or exchange of any security for the payment hereof, or the failure to act on the
part of the Lender or any indulgence shown by the Lender (without notice to or
further assent from any of Obligors), and agree that no such action, failure to
act or failure to exercise any right or remedy by the Lender shall in any way
affect or impair the Obligations (as hereinafter defined) of any Obligors or be
construed as a waiver by the Lender of, or otherwise affect, any of the Lender's
rights under this Note, under any endorsement or guaranty of this Note; (c) if
the Borrower fails to fulfill its obligations hereunder when due, agrees to pay,
on demand, all costs and expenses of enforcement of collection of this Note or
of any endorsement or guaranty hereof and/or the enforcement of the Lender's
rights with respect to, or the administration, supervision, preservation,
protection of, or realization upon, any property securing payment hereof,
including, without limitation, all attorney's fees, costs, expenses and
disbursements, including, without further limitation, any and all fees related
to any legal proceeding, suit, mediation arbitration, out of court payment
agreement, trial, appeal, bankruptcy proceedings or any other actions of any
nature whatsoever required on the part of Lender or Lender’s representatives to
enforce this Note and the rights hereunder; and (d) waive the right to interpose
any defense, set-off or counterclaim of any nature or description.

 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
Ardent Mines Limited
Promissory Note

 
12.  
The Borrower will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Borrower, but will at all times in good
faith assist in the carrying out of all the provisions of this Note and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Lender of this Note against impairment.  This Note shall be
enforceable against all successors and assigns of Borrower.  Borrower hereby
covenants that all of its subsidiaries and affiliates shall jointly and
severally perform this Note to the same and full extent on behalf of Borrower if
Borrower is unable to perform.



13.  
This Note supersedes all prior discussions and agreements between the parties
with respect to the subject matter hereof and thereof and contains the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof.



14.  
If the Lender loses this Note, the Borrower shall issue an identical replacement
note to the Lender upon the Lender's delivery to the Borrower of a customary
agreement to indemnify the Borrower reasonably satisfactory to the Borrower for
any losses resulting from issuance of the replacement note.



15.  
The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Note, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Note, except as
expressly provided in this Note.



[Signature Page Follows]
 
 
Page 4 of 5

--------------------------------------------------------------------------------

 
Ardent Mines Limited
Promissory Note

 
IN WITNESS WHEREOF, the Borrower has caused this Note to be dated, executed and
issued on its behalf, by its duly appointed and authorized officer, as of the
date first above written.
 

Ardent Mines Limited        
By:
/s/ Leonardo Riera
   
Name: Leonardo Riera
   
Title:   President and CEO
       

 

 
Lender:  CRG Finance AG
       
By:
/s/ Sergei Stetsenko
   
Name: Sergei Stetsenko 
   
Title:   President and CEO
       


 
 
Page 5 of 5

--------------------------------------------------------------------------------

 